Citation Nr: 0314428	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  98-07 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to service connection for a back 
disorder.

2.	Entitlement to service connection for a leg 
disorder.

3.	Entitlement to service connection for a dental 
condition.

4.	Entitlement to service connection for a skin 
disease, claimed as a residual of Agent Orange 
exposure.

5.	Entitlement to service connection for a liver 
disease, claimed as a residual of Agent Orange 
exposure.

6.	Entitlement to service connection for a 
urinary tract disease, claimed as a residual 
of Agent Orange exposure.

7.	Entitlement to service connection for a 
respiratory disease, claimed as a residual of 
Agent Orange exposure.

8.	Entitlement to an initial rating in excess of 
10 percent for tinnitus.

9.	Entitlement to an initial evaluation in excess 
of 30 percent for post-traumatic stress 
disorder.

10.	Entitlement to an 
increased rating for a retained foreign body 
in left eye retina with traumatic cataract, 
currently assigned a 30 percent evaluation.

11.	Entitlement to an 
increased (compensable) rating for a 
perforated left tympanic membrane with left 
ear high frequency hearing loss.

12.	Entitlement to an 
effective date earlier than March 18, 1996, 
for a grant of service connection for post-
traumatic stress disorder.

13.	Entitlement to an 
effective date earlier than June 9, 1994, for 
a 30 percent increased evaluation for the 
service-connected left eye disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from July 1967 to 
July 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which granted service connection and 
assigned a 30 percent evaluation for post-traumatic stress 
disorder (PTSD), effective March 18, 1996; increased an 
evaluation for retained foreign body in the left eye retina 
with traumatic cataract from 10 percent to 30 percent, 
effective June 9, 1994; confirmed a noncompensable evaluation 
for a perforated left tympanic membrane with left ear high 
frequency hearing loss; and denied service connection for 
back and leg disabilities.  The veteran also appealed a June 
1997 rating decision by the St. Louis, Missouri, RO that 
denied service connection for a dental condition.

Thereafter, the veteran appealed a February 1998 rating 
decision from the New York RO that denied service connection 
for Agent Orange exposure residuals, claimed as skin, liver, 
and urinary tract disorders and respiratory disease; denied 
an effective date earlier than March 18, 1996, for a grant of 
service connection for PTSD; and denied an effective date 
earlier than June 9, 1994, for a 30 percent increased 
evaluation for the service-connected left eye disability.  

In May 2002, the veteran submitted a notice of disagreement 
(NOD) as to the RO's July 2001 grant of service connection 
for tinnitus and award of a 10 percent disability evaluation.  
Also in May 2002, the veteran submitted a statement regarding 
his claim for a total rating based upon individual 
unemployability due to service-connected disability (TDIU).  
However, the RO denied that claim in a January 2000 rating 
decision and the period for filing a timely appeal ended.  
See 38 C.F.R. § 20.302(b) (2002).  It may be that the veteran 
wishes to file a new claim for a TIDU, and the matter is 
referred to the RO for appropriate development and 
adjudication.  

In February 2003, the veteran testified at a Travel Board 
hearing before the undersigned at the RO.  At that time, he 
raised the matter of an extraschedular consideration.  As it 
is unclear for what disability he wishes to have 
extraschedular consideration, the matter is referred to the 
RO for clarification and appropriate consideration.  The 
veteran also testified that he was seeking benefits pursuant 
to 38 U.S.C.A. § 1151, but such a claim has not been 
certified for appellate consideration.  The RO may wish to 
contact the veteran regarding his intent as to the matter.  
The New York RO continues to have jurisdiction of the case 
file.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  These 
regulations provide that, if the Board undertakes to provide 
the notice required by 38 U.S.C.A. § 5103(a), the appellant 
shall have not less than 30 days to respond.  See 38 C.F.R. 
§ 19(a)(2)(ii) (2002).  The provisions of 38 C.F.R. § 20.1304 
were also amended at that time so as to allow the Board to 
consider additional evidence submitted by an appellant within 
90 days of the certification of his appeal without having to 
remand the case to the AOJ for initial consideration and 
without having to obtain the appellant's waiver.  

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board determined that the 
additional evidentiary development was needed prior to final 
appellate consideration of his claims.  Specifically, the 
record reflects that the veteran is receiving ongoing 
psychiatric treatment, and that copies of clinical records of 
such treatment have not been associated with the claims file.  
Only VA outpatient records, dated from May 1996 to February 
1999, are in the file, but it does not appear that the RO 
requested all current pertinent medical records from the VA 
Medical Center in Brooklyn, New York.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).  At his February 2003 Board hearing, 
the veteran testified that he was seen regularly (three to 
four times per week) at the Brooklyn VAMC where he was 
participated in programs and was treated for his service-
connected PTSD and other disorders, e.g., arthritis in his 
legs.  The RO should seek such records from this facility, as 
well as any other pertinent VA and non-VA medical records 
identified by the veteran.  

Further, the veteran was last examined for his service-
connected PTSD and left ear and left eye disabilities in 
1999.  According to records in the file, he failed to report 
for an examination scheduled in June 2001 to evaluate his 
PTSD.  In a May 2002 written statement, the veteran said he 
did not receive notice of the scheduled VA examination.  In 
any event, in the interest of due process, and in 
consideration of the now stale clinical findings in the 1999 
VA examination reports, the Board believes that the veteran 
should be afforded the opportunity to be re-examined by VA 
for his disabilities.  The veteran is hereby referred to 38 
C.F.R. §§ 3.158, 3.655 (2002), under which his failure to 
cooperate with the scheduled VA examinations could result in 
adverse action on his claims.

Additionally, the veteran underwent VA orthopedic examination 
September 1999, evidently in regard to his claim for service 
connection for back and leg disorders.  According to the 
examination report, the VA examiner noted the veteran's 
history of bilateral lower extremities trauma in service 
secondary to a helicopter crash for which he was hospitalized 
for six months and diagnosed bilateral patello-femoral 
syndrome and degenerative disc disease of the lumbar spine.  
While the veteran's service medical records are not 
indicative of injuries sustained in a helicopter crash, they 
do show that in May 1968 he sustained left eye and ear 
injuries from a grenade explosion.  He was hospitalized in 
June 1968 for treatment of his eye injury, although the 
record is negative for complaints of a back injury.  However, 
in a report of medical history completed in November 1968, 
the veteran checked "yes" to having back trouble, and it 
was noted that he had sustained left eye and ear injuries 
from a grenade explosion in May 1968 and that, following that 
episode, he also had "some backaches & external trauma."  
The claims file further reveals that in May 1978 the veteran 
sustained an intercurrent low back injury in a motor vehicle 
accident.  It appears that the VA examiner did not review the 
veteran's medical records, was not advised of the veteran's 
1978 accident, and was not asked to comment on the etiology 
of the diagnosed disorders and whether it is at least as 
likely as not that the veteran's diagnosed back and bilateral 
knee disorders are related to service or to the intercurrent 
injury.  The Board believes this should be done. 

However, on May 1, 2003, just prior to initiation of the 
Board's evidentiary development, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the new duty-to-assist regulations codified at 38 C.F.R. 
§ 19(a)(2) and (a)(2)(ii)(2002).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held that 
38 C.F.R. § 19.9(a)(2) is invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it allows the Board to consider additional evidence without 
having to remand the case to the AOJ for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit explained that this is contrary 
to the requirement of 38 U.S.C.A. § 7104(a) that "[a]ll 
questions in a matter which . . . is subject to decision by 
the Secretary shall be subject to one review on appeal by the 
Secretary," and that, under such a procedure, "the veteran 
is not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."

The Federal Circuit further held that 38 C.F.R. 
§ 19.9(a)(2)(ii) is invalid because, in providing only 30 
days for an appellant to respond to a notice from the Board 
that information or evidence is needed from the appellant, it 
violates the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and the General 
Counsel precedent opinion, and because no further guidance or 
regulatory direction has been issued to implement them, the 
Board believes that the most appropriate action is to remand 
these claim to the RO so that the veteran can be provided 
with the notification necessary under 38 U.S.C.A. § 5103(a) 
and an appropriate period of time in which to submit evidence 
or argument in response to that notice.

Moreover, because the record reflects that the VARO has not 
yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000 (even though the Board did advise the 
veteran of the VCAA during his February 2003 Board hearing), 
it would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time, 
particularly in view of the Federal Circuit's decision in DAV 
v. Secretary, supra.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Finally, the Board notes that, in a July 2001 rating 
decision, the RO granted service connection for tinnitus and 
awarded a 10 percent disability evaluation, and confirmed and 
continued the previously assigned 30 percent disability 
evaluation for PTSD.  The veteran was notified of the RO's 
action in a letter dated August 6, 2001.  However, in a May 
2002 written statement to the RO, the veteran said, "In 
reply to your decision dated, August 6, 2001, please find 
enclosed my Notice of Disagreement with that decision."  The 
Board construes the veteran's statement as a timely NOD as to 
the matter of an increased rating for tinnitus.  Accordingly, 
the Board is required to remand this issue to the RO for 
issuance of a statement of the case (SOC).  See Manlincon v. 
West, 12 Vet. App. 238 (1999) (NOD initiates review by the 
Board of the RO's denial of claim, and bestows jurisdiction 
on Court, so Board must remand that issue to the RO, for 
issuance of SOC).

Thus, due process, as mandated by the recent decision of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following action:

1.	The RO should issue a statement of the 
case regarding the issue of an initial 
rating in excess of 10 percent for 
tinnitus.  If, and only if, the veteran 
completes his appeal by filing a timely 
substantive appeal as to that issue, 
should this claim then be returned to the 
Board.  See 38 U.S.C.A. § 7104(a) (West 
2002).

2.	The veteran should be contacted and 
invited to submit any additional evidence 
he may have in support of his claim.

3.	The veteran should be requested to provide 
the names and addresses of all VA and non-
VA medical providers who have treated him 
for the disorders at issue.  The RO should 
then request all pertinent medical records 
from these medical providers.

4.	The RO should specifically obtain copies 
of all records regarding the veteran's 
treatment for, and participation in any 
program regarding PTSD, a left eye 
disability, left ear hearing loss and a 
dental disorder, skin, liver, urinary 
tract and respiratory diseases and back 
and leg disorders from the VA medical 
center in Brooklyn, New York, for the 
period from February 1999 to the present.  
Please request notes, discharge summaries, 
consults, vitals, medications, lab 
reports, imaging, procedures and problem 
lists.

5.	Then, the RO should arrange for a VA 
psychiatric examination of the veteran to 
determine the current severity of his 
service-connected post-traumatic stress 
disorder.  All indicated tests and studies 
should be completed and all clinical 
studies should be reported in detail.  The 
examiner should indicate, with respect to 
each of the psychiatric symptoms 
identified, whether such symptom is a 
symptom of the veteran's service-connected 
PTSD.  The examiner should also provide an 
opinion concerning the degree of social 
and industrial impairment resulting from 
the veteran's service-connected PTSD, 
including whether the disorder renders him 
unemployable.  To the extent possible, the 
manifestations of the service- connected 
PTSD should be distinguished from those of 
any other mental disorder found to be 
present.  The examiner is specifically 
requested to include in the diagnostic 
formulation an Axis V diagnosis (Global 
Assessment of Functioning Scale) 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (4th. ed. 
revised, 1994) and an explanation of what 
the assigned score represents.  The 
rationale for all opinions expressed 
should be provided.  The claims folder 
should be made available to the examiner 
for review prior to the examination and 
the examination report should indicate 
whether the medical records were reviewed.

6.	The RO should schedule the veteran for VA 
audiological and ear, nose, and throat 
(ENT) examinations, with an appropriate 
examiner, to determine the current 
severity of his service-connected 
perforated left tympanic membrane with 
high frequency hearing loss.  All 
indicated tests and studies should be 
performed, including pure tone threshold 
and Maryland CNC audiological tests, and 
all clinical findings reported in detail.  
The rationale for all opinions expressed 
should be provided.  The claims folder 
should be made available to the examiner 
for review prior to the examination, and 
the examination report should indicate 
whether the medical records were reviewed.

7.	The RO should schedule the veteran for an 
examination by a board certified 
ophthalmologist, if available, to evaluate 
the veteran's service-connected left eye 
disability.  All indicated tests and 
studies should be performed.  The 
physician must specify the best corrected 
visual acuity of the service-connected 
left eye, as well as the degree of 
concentric contraction of the visual field 
of the left eye.  A rationale should be 
provided for all opinions proffered.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination, and the examination report 
should indicate whether the medical 
records were reviewed.

8.	Then, the veteran should be scheduled for 
an orthopedic examination to determine the 
etiology of any back or leg disorders 
found to be present.  A complete history 
of the claimed disorders should be 
obtained from the veteran.  The examiner 
is requested to provide an opinion 
concerning the etiology of any back or leg 
disorder found to be present, to include 
whether it is at least as likely as not 
(i.e., at least a 50-50-probability) that 
any currently diagnosed back or leg 
disorder was caused by military service, 
including the findings noted in the 
service medical records particularly those 
noted in the November 1968 Report of 
Medical History, or was due to an 
intercurrent low back injury in May 1978 
from a motor vehicle accident, or whether 
such an etiology or relationship is less 
than likely (i.e., less than a 50-50 
probability). 

9.	Then, the veteran should be scheduled for 
a general medical examination to determine 
the etiology of any skin, urinary tract, 
liver, or respiratory disease found to be 
present.  All indicated tests and studies 
should be conducted and all clinical 
findings should be reported in detail.  
The examiner is requested to provide an 
opinion concerning the etiology of any 
skin, urinary tract, liver or respiratory 
disease found to be present, to include 
whether it is at least as likely as not 
(i.e., at least a 50-50-probability) that 
any currently diagnosed skin, urinary 
tract, liver or respiratory disease was 
caused by military service, including 
exposure to Agent Orange, or whether such 
an etiology or relationship is less than 
likely (i.e., less than a 50-50 
probability). 

10.	Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 5106-
7 (West 2002)) is completed.

11.	Thereafter, the RO should readjudicate 
the veteran's claims for service 
connection for back and leg disorders, a 
respiratory disease, and a dental 
condition, and service connection for 
skin, liver, and urinary tract diseases, 
claimed as residuals of exposure to Agent 
Orange, as well and an initial evaluation 
in excess of 30 percent for PTSD, a rating 
in excess of 30 percent for a retained 
foreign body in the left eye retina with 
traumatic cataract, and entitlement to a 
compensable rating for perforated left 
tympanic membrane with left ear high 
frequency hearing loss, and an effective 
date earlier than March 18, 1996, for a 
grant of service connection for PTSD and 
an effective date earlier than June 9, 
1994, for a 30 percent increased 
evaluation for the service-connected left 
eye disability.  If any benefits sought on 
appeal remain denied, the appellant should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
February 1998 statement of the case (SOC) 
(regarding the claims for service 
connection for back, leg, and dental 
disorders); the August 1999 SOC (regarding 
the claims for service connection for 
skin, liver, and urinary tract disorders 
and respiratory disease, as due to 
exposure to Agent Orange, an effective 
date earlier than March 18, 1996, for a 
grant of service connection for PTSD, and 
an effective date earlier than June 9, 
1994, for a 30 percent increased 
evaluation for the service-connected left 
eye disability); and the January 2000 SSOC 
(regarding the claims for increased 
ratings for PTSD, left ear, and left eye 
disabilities).  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a finaldecision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


